DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Support for the amendments to claims 1 and 8-9 can be found in Applicant’s specification at P22-23. 
The amendments to the claims have been entered.

Response to Arguments
Applicant’s arguments, see Remarks Page 4, filed 08/15/2022, with respect to the rejections under 35 U.S.C. 112(a) have been fully considered. The rejections under 35 U.S.C. 112(a) have been withdrawn in light of the amendment to the claims.
Applicant’s arguments with respect to claims 1-6 and 8-9 have been considered but are moot due to the amendment to the claims.

Claim Status
Claims 1 and 8-9 have been amended.
Claims 1, 3-6 and 8-9 have been examined on the merits in this office action.



Claim Duplicate
Applicant is advised that should claim 1 be found allowable, claim 8 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 20140227624 A1) in view of Brodnikovskyi et al (Microstructure, Mechanical Behavior and Catalytic Activity of NiO-ZrO2 Anode Composite).
Regarding claim 1, Liu discloses a fuel cell comprising: an anode support (NiO-YSZ layer); an anode functional layer disposed on top and in contact with the anode support (NiO-SSZ buffer, [note: the reference uses the abbreviation “SSZ” for “ScCeSZ”]); a ScCeSZ electrolyte layer disposed on top of and in contact with the anode functional layer (SSZ electrolyte layer); a samarium doped CeO2 (SDC) electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer (SDC electrolyte); and a cathode layer disposed on top of and in contact with the SDC electrolyte layer (porous SSC-SDC cathode, P22).
However, Liu does not disclose wherein the anode support is also made of NiO-ScCeSZ.
In a similar field of endeavor, Brodnikovskyi teaches in the initial state, the NiO-ScCeSZ anode material shows high strength, namely biaxial strength of non-reduced anode is around 105-130 MPa that is much higher than reported anywhere (Page 135, Results and Discussion).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Brodnikovskyi within the fuel cell of Liu and selected the anode support to be made of NiO-ScCeSZ, given that Brodnikovskyi teaches NiO-ScCeSZ as an anode material shows high strength in an initial state.
The limitation “wherein the ScCeSZ electrolyte layer and the SDC electrolyte layer calcining occurs at temperatures from about 1,200 0C to about 1,300 0C” is product-by process claim language that does not impart any further required structure, and Liu teaches all of the structure claimed. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Regarding claim 3, Liu discloses wherein the fuel cell is a solid oxide fuel cell (Abstract).

Regarding claim 4, Liu discloses wherein the thickness of the anode functional layer can be 25 µm (P27), which lies within the claimed range, and therefore anticipates the claimed range, of about 5 µm to about 50 µm. 

Regarding claim 5, Liu discloses wherein the thickness of the ScCeSZ electrolyte layer ranges from about 1 µm to about 5 µm (P22), which overlaps the claimed range of from about 1.5 µm to about 2.5 µm, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)

Regarding claim 6, Liu discloses wherein the thickness of the SDC electrolyte layer ranges from about 10 µm to about 50 µm (P22), which overlaps the claimed range of from about 9.5 µm to about 10.5 µm, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)

Regarding claim 8, Liu discloses a fuel cell comprising: an anode support (NiO-YSZ layer); an NiO-ScCeSZ anode functional layer disposed on top and in contact with the anode support (NiO-SSZ buffer, [note: the reference uses the abbreviation “SSZ” for “ScCeSZ”]); a ScCeSZ electrolyte layer disposed on top of and in contact with the anode functional layer (SSZ electrolyte layer); a samarium doped CeO2 (SDC) electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer (SDC electrolyte); and a cathode layer disposed on top of and in contact with the SDC electrolyte layer (porous SSC-SDC cathode, P22).
However, Liu does not disclose wherein the anode support is also made of NiO-ScCeSZ.
In a similar field of endeavor, Brodnikovskyi teaches in the initial state, the NiO-ScCeSZ anode material shows high strength, namely biaxial strength of non-reduced anode is around 105-130 MPa that is much higher than reported anywhere (Page 135, Results and Discussion).
The limitations “wherein the ScCeSZ electrolyte layer and the SDC electrolyte layer calcining occurs at temperatures from about 1,200 0C to about 1,300 0C while sintering occurs at temperatures from about 900 0C to about 1000 0C” are product-by process claim language that does not impart any further required structure, and Liu teaches all of the structure claimed. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 

Regarding claim 9, Liu discloses a solid oxide fuel cell comprising: an anode support (NiO-YSZ layer); an NiO-ScCeSZ anode functional layer disposed on top and in contact with the anode support (NiO-SSZ buffer, [note: the reference uses the abbreviation “SSZ” for “ScCeSZ”]); a ScCeSZ electrolyte layer disposed on top of and in contact with the anode functional layer (SSZ electrolyte layer); a samarium doped CeO2 (SDC) electrolyte layer disposed on top of and in contact with the ScCeSZ electrolyte layer (SDC electrolyte); and a cathode layer disposed on top of and in contact with the SDC electrolyte layer (porous SSC-SDC cathode, Abstract, P22).
However, Liu does not disclose wherein the anode support is also made of NiO-ScCeSZ.
In a similar field of endeavor, Brodnikovskyi teaches in the initial state, the NiO-ScCeSZ anode material shows high strength, namely biaxial strength of non-reduced anode is around 105-130 MPa that is much higher than reported anywhere (Page 135, Results and Discussion).
The limitations “wherein the ScCeSZ electrolyte layer and the SDC electrolyte layer calcining occurs at temperatures from about 1,200 0C to about 1,300 0C while sintering occurs at temperatures from about 900 0C to about 1000 0C” are product-by process claim language that does not impart any further required structure, and Liu teaches all of the structure claimed. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). 
Liu discloses wherein the thickness of the ScCeSZ electrolyte layer ranges from about 1 µm to about 5 µm (P22), which overlaps the claimed range of from about 1.5 µm to about 2.5 µm, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)
Liu discloses wherein the thickness of the SDC electrolyte layer ranges from about 10 µm to about 50 µm (P22), which overlaps the claimed range of from about 9.5 µm to about 10.5 µm, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729  

/Maria Laios/Primary Examiner, Art Unit 1727